     Case 1:20-cv-00637-NONE-BAM Document 6 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                                       EASTERN DISTRICT OF CALIFORNIA

 7

 8       JOSHUA BLAND,                                             Case No. 1:20-cv-00637-NONE-BAM (PC)
 9                             Plaintiff,                          FINDINGS AND RECOMMENDATIONS
                                                                   RECOMMENDING PLAINTIFF’S MOTION
10               v.                                                FOR LEAVE TO PROCEED IN FORMA
                                                                   PAUPERIS BE DENIED
11       THE PEOPLE OF THE STATE OF
         CALIFORNIA, et al.,                                       (ECF No. 2)
12
                               Defendants.                         FOURTEEN (14) DAY DEADLINE
13

14              Plaintiff Joshua Bland (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

15   action pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s motion to proceed

16   in forma pauperis, filed May 5, 2020. (ECF No. 2.)

17              Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

18   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

19   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

20   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

21   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

22   physical injury.”1

23              The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

24   the imminent danger exception to section 1915(g).2 Andrews v. Cervantes, 493 F.3d 1047,

25   1
       The Court takes judicial notice of the following United States District Court Cases: (1) Bland v. Cal. Dep’t of Corrs.
     & Rehab., Case No. 1:18-cv-01357-LJO-EPG (E.D. Cal.) (dismissed May 2, 2019, for failure to state a claim);
26   (2) Bland v. Brown, Case No. 1:18-cv-01358-AWI-JDP (E.D. Cal.) (dismissed July 11, 2019, for failure to state a
     claim); and (3) Bland v. Clark, Case No. 1:19-cv-00197-DAD-BAM (E.D. Cal.) (dismissed April 17, 2020, for
27   failure to state a claim).

28   2
         The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                   1
     Case 1:20-cv-00637-NONE-BAM Document 6 Filed 05/08/20 Page 2 of 2

 1   1053−55 (9th Cir. 2007). Plaintiff raises claims regarding “constitutional impermissible

 2   application of statutes,” alleging that the State of California and the Superior Court of California

 3   for Fresno County violated Plaintiff’s rights under the Fourteenth Amendment. Plaintiff

 4   challenges certain state statutes under which he is convicted, and seeks damages and punitive

 5   damages. (ECF No. 1.) However, Plaintiff does not allege that he was under any imminent

 6   danger of serious physical injury at the time the complaint was filed. Therefore, Plaintiff has not

 7   satisfied the exception from the three strikes bar under 28 U.S.C. § 1915(g), and Plaintiff must

 8   pay the $400.00 filing fee if he wishes to litigate this action.

 9          Accordingly, it is HEREBY RECOMMENDED that:

10          1. The motion to proceed in forma pauperis (ECF No. 2) be DENIED, pursuant to 28

11               U.S.C. § 1915(g); and

12          2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

13               action.

14          These Findings and Recommendations will be submitted to the United States District

15   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

16   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

17   file written objections with the court. The document should be captioned “Objections to

18   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

19   objections within the specified time may result in the waiver of the “right to challenge the

20   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
21   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
22

23      Dated:     May 8, 2020                                  /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
